DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 03/10/2021.  Claims 1-22 are pending, with claims 11-22 withdrawn from consideration.  Accordingly, claims 1-10 are examined below.  The earliest effective filing date of the present application is 11/20/2017. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the node server” in line 40.  There is insufficient antecedent basis for this limitation in the claim as “a node server” was not recited prior to this.  This renders the claim indefinite.  The examiner recommends amending the claim to include “a plurality of node servers, where each node server of the plurality of node servers comprises: . . . .”  Appropriate correction is required. 
Claim 1 recites the limitation “in response to the intermediate computer processor 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 2018/0139056 to Imai et al. (“Imai”) in view of U.S. Pat. Pub. No. 2018/0264347 to Tran et al. (“Tran”).
With regard to claim 1, Imai discloses the claimed blockchain-based room inventory management system1, comprising: a property management system, comprising: a host transceiver, configured to receive a successful transaction (see Fig. 1, client terminals); a host non-volatile computer-readable memory, configured to store a copy of a room inventory record that records availability of all rooms managed by the property management system (see [0027] where the status of inventory management can be checked via the client terminal); and a host computer processor, configured to update the copy of the room inventory record by incorporating the successful transaction (see [0027]); an intermediate server system, comprising: a transaction proxy server, comprising: an intermediate transceiver, configured to receive a room reservation event, configured to forward the successful transaction to the property management system, and configured to forward a new block generated in response to the successful transaction (see [0044], [0055], [0058], [0061]); an intermediate non-volatile computer-readable memory, configured to store a blockchain that comprises a plurality of blocks, wherein a most recently added block of the blockchain carries all up-to-date successful transactions of the property management system (see Fig. 5, 505 and 506); an intermediate computer processor, configured to confirm if the room reservation event will introduce overbooking in the-2-148738314.1Application No.: 16/197,150Docket No.: 132551-8001.US00 Response to Restriction Requirementroom inventory record, and configured to determine that the room reservation event is successful and generate the successful transaction using information of the room reservation event in response to the intermediate computer processor [that] confirms that the room reservation event will not introduce overbooking in the 

 	Imai discloses where the content/data of the system relates to inventory management, not specifically a room property management system.  The examiner notes that it would have been obvious to change what the blockchain system is relating to such that the system is the same whether it relates to monitoring motors or rooms, this is just content within the system.  Accordingly, the examiner finds that it would have been obvious to one of ordinary skill in the blockchain art to modify Imai to monitor room reservations in a property management system instead of simply monitoring “inventory” as disclosed in Imai.

 	an intermediate non-volatile computer-readable memory, configured to store a plurality of smart contracts generated based on Ethereum, configured to store the room inventory record that is implemented using at least one of the plurality of smart contracts.
  	The examiner finds that using smart contracts based in Ethereum are common in inventory management blockchain systems.  In particular, Tran teaches at e.g. [0133], [0136], [0141], etc. that it would have been obvious to include a smart contract based in Ethereum in an inventory blockchain system in order to automatically enforce an agreement through the smart contract (see Tran, [0136]).
	Therefore, it would have been obvious to one of ordinary skill in the blockchain art at the time of filing to modify Imai’s system with the ability to include smart contracts based in Ethereum, as taught by Tran, in order to utilize the benefits of a smart contract as described in Tran at [0136].

With regard to claim 2, Imai further discloses where the timestamp module is further configured to generate the unique timestamp based on an issuance time of the room reservation event ([0069]).  

With regard to claim 3, Imai further discloses where the timestamp module is further configured to generate the unique timestamp based on a receiving time when the intermediate transceiver receives the room reservation event ([0069]).  

With regard to claim 4, Imai further discloses where the intermediate computer processor is further configured to, in response to the successful transaction, decrease a temporary available room amount and/or deactivate availability of a to-be-assigned room that is recorded in the room inventory record when the room reservation event comprises a room reservation request that instructs to reserve the to-be- assigned room; and wherein the intermediate computer processor is further configured to, in response to the successful transaction, increase the temporary available room amount and/or activate availability of a to-be-released room that is recorded in the room inventory record and the at least one room inventory managing smart contract when the room reservation event comprises a 


With regard to claim 5, Imai further discloses where the host computer processor is further configured to, in response to the successful transaction, decrease a local available room amount and/or deactivate availability of the to-be-assigned room recorded in the copy of the room inventory record when the room reservation event comprises the room reservation request; and wherein the host computer processor is further configured to, in response to the successful transaction, increase the local available room amount and/or activate availability of the to-be-released room recorded in the copy of the room inventory record when the room reservation event comprises the room reservation cancelling request or the room checkout request (see e.g. [0032] and [0054]).  

With regard to claims 6-7, Imai is silent regarding smart contracts.  However, Tran teaches at e.g. [0888] “smart contract with price generator” that it would have been obvious to one of ordinary skill in the blockchain art to include where the plurality of smart contracts comprises at least one dynamic pricing smart contract [0888]; wherein the intermediate computer processor is further configured to, according to a temporary available room amount recorded in the room inventory record, dynamically adjust a temporary room price recorded in the room inventory record and dynamically forward the temporary room price to the property management system, an online travel agency (OTA) module, a booking engine, a global distribution system, or a metasearch engine via the intermediate transceiver (see [0888], may make the price available to the purchaser market).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Imai to include the ability to include a dynamic price generator smart contract, as taught by Tran, in order to generate a price dynamically based on a certain set of factors.  

With regard to claim 8, Imai is silent regarding smart contracts.  However, Tran teaches at [0039-0055] that it would have been obvious to include an auditing smart contract the intermediate computer processor or anyone of the node processor is further configured to use the at least one auditing smart contract to audit at least one successful transaction recorded in at least one block of the blockchain by tracing block headers of the at least one block in a chorological manner (see [0051-52], [0054-55], fully capable of performing such tracing as shown in e.g. [0131], [0387]), where this is performed in order to audit the blockchain data.  

With regard to claim 9, Imai further discloses where the property management system and the intermediate server system shares a same remote procedure call (RTC) procedure for mutual communication (see [0004]).  

With regard to claim 10, Imai is silent regarding smart contracts.  However, Tran teaches at e.g. [0055] that it would have been obvious to include the ability to have a smart contract govern a common communication protocol between two computers, where this is performed so that the computers can communicate and transact with each other over the common P2P protocol.  Therefore, it would have been obvious to one of ordinary skill in the blockchain art at the time of filing to modify Imai to include such a smart contract so that proper communication can take place.  See Tran, [0051-55].

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the claim objections. 
Applicant argues the following: 

    PNG
    media_image1.png
    144
    803
    media_image1.png
    Greyscale
The examiner respectfully disagrees.  The examiner has applied art to the structural components 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/PETER LUDWIG/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner notes that the claims are directed to “system” claims.  In the obviousness rejection, the examiner has referred to structure of the prior art that is fully capable of, or “configured to,” perform the functional language/steps recited.  See MPEP 2114(II) “MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).